— Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J), rendered March 1, 2011, convicting him of grand larceny in the third degree and petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court did not comply with CPL 400.21 before adjudicating him a second felony offender is unpreserved for appellate review (see People v Winslow, 100 AD3d 1031, 1031 [2012]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]).
The defendant’s contentions that the court violated his plea agreement by imposing restitution, and that the court failed to comply with Penal Law § 60.27 in determining the amount of restitution, are unpreserved for appellate review (see People v Niedwieski, 100 AD3d 1023, 1023 [2012], lv denied 21 NY3d 913 [2013]), and we decline to reach those claims in the exercise of our interest of justice jurisdiction (see People v Suarez, 103 AD3d 673, 673 [2013], lv denied 21 NY3d 914 [2013]). Rivera, J.E, Balkin, Leventhal and Cohen, JJ., concur.